Citation Nr: 0911824	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-20 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) prior to 
November 8, 2005.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) from 
November 8, 2005.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).

As the Veteran has perfected an appeal as to the initial 
rating assigned for the service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that this claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Prior to November 8, 2005, the Veteran's service-
connected PTSD was manifest by symptoms such as: impairment 
of short- and long-term memory impaired thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships. 

3.  From November 8, 2005, the Veteran's service-connected 
PTSD was manifest by occupational and social impairment, with 
deficiencies in work, school, and family relations, impaired 
impulse control, disturbed affect and mood, and difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); with an inability to establish and 
maintain effective relationships.

4.  The evidence of record demonstrates that the veteran has 
been precluded from maintaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  Prior to November 11, 2005, the criteria for rating in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).

2.  From November 11, 2005, the criteria for rating of 70 
percent, but no higher, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).

3.  The criteria for a total disability rating based on 
individual unemployability have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in February 2004 and August 2005.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating PTSD in a notice 
of disagreement, no further duty to inform the Veteran of the 
requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in November 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
?
51
Moderate symptoms (e.g., flat affect and 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) prior to 
November 8, 2005.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) from 
November 8, 2005.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).

As the Veteran has perfected an appeal as to the initial 
rating assigned for the service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that this claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Prior to November 8, 2005, the Veteran's service-
connected PTSD was manifest by symptoms such as: impairment 
of short- and long-term memory impaired thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships. 

3.  From November 8, 2005, the Veteran's service-connected 
PTSD was manifest by occupational and social impairment, with 
deficiencies in work, school, and family relations, impaired 
impulse control, disturbed affect and mood, and difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); with an inability to establish and 
maintain effective relationships.

4.  The evidence of record demonstrates that the veteran has 
been precluded from maintaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  Prior to November 11, 2005, the criteria for rating in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).

2.  From November 11, 2005, the criteria for rating of 70 
percent, but no higher, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).

3.  The criteria for a total disability rating based on 
individual unemployability have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in February 2004 and August 2005.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating PTSD in a notice 
of disagreement, no further duty to inform the Veteran of the 
requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in November 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).

Factual Background and Analysis

In this case, a VA fee-basis examination performed in 
March 2004 revealed that images of Vietnam came back to the 
Veteran in frightening dreams with no distinct pattern.  He 
remarked that he might have two nightmares in a week and then 
none for several weeks.  He said that he felt uncomfortable 
around people.  He believed that his experiences in Vietnam 
were instrumental in his problems of excessive alcohol intake 
and affected his marriage.  The examiner stated that the 
Veteran's level of hygiene was good, and his behavior was 
appropriate with no unusual mannerisms.  It was noted that he 
appeared slightly depressed and moderately anxious with a 
flattened affect.  The examiner opined that there was no 
indication that the flattened affect or mood observed in the 
interview would diminish his ability to function 
independently.  It was noted that the Veteran maintained good 
impulse control, but he articulated his feelings to a below 
average degree.  His sentences related logically to each 
other and were goal directed.  No panic attacks, delusions, 
hallucinations, or obsessive rituals were reported by the 
Veteran.  No impaired abstract thinking was noted, and the 
Veteran was oriented to time place, and person.  It was 
observed that recent and remote memory was fair.  No 
homicidal or suicidal thoughts were reported.  The diagnosis 
given was PTSD, moderate degree, and the global assessment of 
functioning (GAF) score assigned was 55.  The examiner also 
opined that the Veteran's alcohol problem was separate from 
his PTSD, and his alcohol dependence was not an unavoidable 
outcome of his PTSD.

VA correspondence from R.V., M.S.W., dated June 2005, states 
that the Veteran experienced recurrent nightmares, 
flashbacks, intrusive thought patterns, memory loss, 
concentration difficulties, depression, anxiety, anger, and 
irritability.  R.V. indicated that the Veteran had 
significant limits to his ability to function both socially 
and occupationally.

During a VA fee basis psychiatric examination in 
November 2005, the Veteran complained of social anxiety, 
nightmares, nervousness, and trouble interacting with people.  
He stated that he preferred to be by himself and said he 
cried when he thought too much.  He indicated that he had 
problems becoming belligerent and had been in many fights.  
He said he had trouble sleeping because of nightmares, 
flashbacks, nervousness, and anxiety.  For the previous six 
months he had been on Citalopram.  He stated that he had 
regular visits with his psychiatrist and had group sessions 
once a week.  It was noted that the Veteran had to stop 
working and had great difficulty getting along with people.  
The Veteran said that he had worked for 35 years as a 
bartender and was told that he had to leave his job due to 
being depressed and angry with the customers.  Since 
beginning medication, the Veteran had stopped using alcohol.  
The examiner stated that the Veteran's appearance and hygiene 
was reasonable, and his behavior was appropriate.  He 
presented with a disturbance of affect and mood.  It was 
noted that the Veteran had impaired impulse control, periods 
of violence, and irritability with reduced motivation.  
Communication and speech was deemed to be normal.  Although 
the Veteran denied panic attacks, the examiner observed 
generalized anxiety.  No delusions or hallucinations were 
noted.  The Veteran followed his routines closely and denied 
suicidal and homicidal ideation.  The diagnosis given was 
PTSD, chronic and severe.  The GAF score assigned was 45 to 
50.  The examiner opined that the Veteran had limited social 
relationships because of his anger and isolation.  He had 
some occasional interference with activities of daily living.

Additional correspondence from R.V., M.S.W., and R.B., M.D. 
dated May 2006, reveals that the Veteran had become more 
unproductive in his daily life activities.  It was noted that 
he had panic attacks a few times a week and suffered from 
significant periods of disorientation due to impairment of 
short and long term memory.  He would forget to do daily 
functions socially and would forget to complete tasks at 
home.  It was further noted that the Veteran experienced 
recurrent nightmares that caused chronic sleep impairment.  
He had become very distant from his loved ones.  A diagnosis 
of PTSD, chronic and severe was given.  Also, a GAF score of 
42 was listed.

A VA outpatient record from January 2006 indicates that the 
Veteran had nightmares, flashbacks, interrupted sleep, 
depressed mood, and irritation.  He denied having suicidal or 
homicidal thoughts.  The examiner indicated that the Veteran 
was well-groomed and made intermittent eye contact.  His 
speech was normal, and his affect was labile and anxious.  
The examiner assigned a GAF score of 55.  A VA note from 
March 2006 also listed a GAF score of 55.  In follow-up 
records dated April and May 2006, a GAF score of 50 was 
given.

During a VA follow-up visit in June 2006, the Veteran 
reported being more irritable than usual.  He isolated 
himself due to increased paranoia bout people.  He indicated 
that he felt that someone was spying on him.  He reported 
frequent startle response with decreased sleep and 
anxiousness.  He denied suicidal or homicidal ideation, and 
he denied hallucinations.  It was noted that the Veteran 
admitted to intermittent fleeting suicidal ideation.  The 
examiner assigned a GAF score of 50.  A VA assessment notes 
from August, September, and October 2006 list a GAF score of 
55.

Private correspondence from G.M., the Veteran's prior 
employer, dated November 2006, reveals that the Veteran had 
trouble with many customers.  G.M. observed that the Veteran 
would fly off the handle over small problems.  He would make 
errors mixing drinks, return the wrong amount of change, and 
did not communicate well with people.  G.M. said that he had 
no choice but to let the Veteran go.

On VA fee basis psychiatric examination in November 2006, the 
Veteran presented as a shy, quiet, and anxious man.  He said 
he suffered from nightmares, anxiety, and nervousness.  He 
indicated that it was difficult for him to be around other 
people.  He reported irritability, difficulty falling asleep, 
flashbacks, and nightmares.  It was noted that the Veteran 
had stopped working two years as a bartender partly because 
he had difficulty getting along with customers.  The examiner 
found that the Veteran's appearance and hygiene was good.  He 
noted that the Veteran would get depressed with unprovoked 
irritability.  The Veteran displayed impaired impulse control 
with no violence.  Speech and communication was normal.  The 
Veteran's concentration was reduced, and he had panic attacks 
and generalized anxiety.  It was noted that the Veteran was 
quite suspicious of other people, although there were no 
delusions or hallucinations.  The Veteran did display 
obsessional rituals and had some short-term memory problems.  
The examiner assigned a GAF score of 40 to 45 and opined that 
the Veteran had a marked difficulty establishing effective 
social relationships.

In 2007, the Social Security Administration (SSA) determined 
that the Veteran had been disabled for SSA purposes since 
January 2005.  The primary diagnosis listed was an anxiety 
related disorder.

Based upon the evidence of record, the Board finds that from 
prior to November 8, 2005, the symptoms of the veteran's 
service-connected PTSD more nearly approximate those listed 
among the criteria for a 50 percent rating, as the disability 
was manifested by no more than an occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect, impairment of short-term 
memory, disturbances of motivation and mood, and difficulty 
in establishing and maintaining relationships.  Overall, the 
Board finds the veteran's disability picture due to his 
service-connected PTSD for this period demonstrates a serious 
impairment that is adequately rated as 50 percent disabling.

Moreover, during this period, there is no probative evidence 
of symptoms such as suicidal ideation, obsessional rituals, 
illogical speech, impaired impulse control, near continuous 
panic, spatial disorientation, neglect of personal appearance 
and hygiene, gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or a memory 
loss for names of close relatives, own occupation, or own 
name.  There is no medical evidence of a total occupational 
impairment or a total inability to establish and maintain 
effective relationships due to PTSD.  Therefore, the Board 
finds that a rating in excess of 50 percent is not warranted 
prior to November 8, 2005.

However, from November 8, 2005, a higher evaluation is 
warranted.  The November 2005 VA examination provides the 
necessary documentation of the increased symptoms.  This 
examination showed an occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
thinking, and mood.  He had an inability to establish and 
maintain effective relationships.  It was noted that the 
Veteran followed his routines quite closely.  During this 
examination, it was noted that the Veteran's activities and 
functions had changed dramatically, and the Veteran had to 
stop working.  Significantly, the examiner assigned a GAF 
score of 45 to 50, which indicates serious symptoms or 
serious impairment in social or occupational functioning.  
The examiner described the Veteran's PTSD as chronic and 
severe.  The SSA disability evaluation determined that the 
Veteran was disabled due to his anxiety-related disorder at 
this time.  However, the examination did not show persistent 
delusions or hallucinations, grossly inappropriate behavior, 
or a persistent danger of hurting himself or others.  
Therefore, a 70 percent evaluation, and no higher, is 
warranted from November 8, 2005.

A GAF score of 55 was listed in VA treatment records from 
January, March, August, September, and October 2006.  This 
score suggests a less severe impairment than is contemplated 
by the 70 percent evaluation from November 8, 2005.  
According to DSM-IV, GAF scores ranging between 51 and 60 are 
indicative of moderate symptoms (like flat affect and 
circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers.  However, these scores were interspersed with GAF 
scores of 50 listed in VA treatment records in April, May, 
and June 2006.  Additionally, the VA examination in 
November 2005 listed a GAF score of 45 to 50, correspondence 
from R.V. in May 2006 gave a GAF score of 42, and a VA 
examination in November 2006 gave a GAF score of 40 to 45.  A 
GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a). Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be more 
consistent with a 50 percent rating prior to November 8, 
2005, and a 70 percent evaluation from November 8, 2005.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as frequent periods of 
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The medical evidence shows 
the veteran's PTSD, while significant, is not a total 
occupational and social impairment.  While the Veteran 
receives regular counseling for his PTSD, he has not been 
hospitalized frequently.  The evaluations assigned under the 
Rating Schedule criteria are adequate for the level of 
disability demonstrated for PTSD.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided, 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
Veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2008)

Where a Veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b).

Age may not be considered as a factor in evaluating service- 
connected disability; and unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2008).

The Court has held that in determining whether the Veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the Veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the Veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2008).

As of this decision, records show that the Veteran is 
currently service-connected for: PTSD (70 percent); and 
bilateral hearing loss (0 percent).  The Veteran's combined 
service- connected evaluation for compensation purposes is 70 
percent.

Thus, the Veteran meets the rating criteria outlined above 
for consideration of a total rating under 38 C.F.R. § 
4.16(a), and the determinative issue is whether he is unable 
to secure and follow a substantially gainful occupation 
because of his service-connected disabilities.

On VA examination in November 2005, it was noted that the 
Veteran's activities and functions had changed dramatically.  
The examiner noted that the Veteran had to stop working and 
had a great difficulty getting along with people.  The last 
job the Veteran had worked at was as  bartender, and he was 
asked to leave his job for being depressed and angry with the 
customers.

In correspondence dated May 2006, R.V., M.S.W., and R.B., 
M.D., opined that the Veteran had significant limits in his 
ability to function both socially and occupationally due to 
his PTSD.

G.M., a prior employer of the Veteran, stated in 
November 2006 that the Veteran had trouble with many 
customers.  G.M. observed that the Veteran would fly off the 
handle over small problems.  He would make errors mixing 
drinks, return the wrong amount of change, and did not 
communicate well with people.  G.M. said that he had no 
choice but to let the Veteran go.

During a VA examination in November 2006, the examiner opined 
that the Veteran had a marked difficulty establishing 
effective social relationships.

In 2007, the Social Security Administration (SSA) determined 
that the Veteran had been disabled for SSA purposes since 
January 2005.  The primary diagnosis listed was an anxiety 
related disorder.

The probative question in TDIU claims is whether service-
connected disabilities preclude a claimant from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  
Marginal employment is not considered substantially gainful 
employment, and, as noted above, is generally shown when a 
Veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.

Based on the July 2007 SSA determination, it is clear that 
the veteran is not suited for full time employment because of 
his anxiety related disorder.  The November 2006 VA 
examination report affirms that the Veteran has marked 
difficulty in a social setting due to his PTSD.  As discussed 
above, the Court defines gainful employment as work which is 
"more than marginal and which permits the individual to earn 
a living wage."  Moore, supra.  As the medical evidence 
indicates that the Veteran is only capable of marginal 
employment, he cannot be considered capable of gainful 
employment due to his service-connected disorders.

Resolving all doubt regarding the Veteran's ability to 
function in a work setting in his favor, the Board finds that 
the preponderance of the evidence shows that his service-
connected PTSD has prevented him from obtaining and/or 
maintaining substantially gainful employment.  See 38 
U.S.C.A. § 5107(b), 38 C.F.R. §§ 4.3, 4.16(b) (It is the 
established policy of the Department of Veterans Affairs that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, 
a grant of TDIU is warranted.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD prior to November 8, 2005, is denied.

Entitlement to an initial evaluation of 70 percent, but no 
higher, for post-traumatic stress disorder (PTSD) from 
November 8, 2005, is granted, subject to the regulations 
governing the payment of monetary benefits..

Entitlement to a TDIU is granted, subject to the regulations 
governing the payment of monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


